        Case 3:20-cv-04439-JSC Document 77 Filed 08/05/21 Page 1 of 4



 1   JORDAN ETH (CA 121617)                         KAREN G. JOHNSON-MCKEWAN (CA 121570)
     JEth@mofo.com                                  KJohnson-Mckewan@orrick.com
 2   PHILIP T. BESIROF (CA 185053)                  ALEXANDER K. TALARIDES (CA 268068)
     PBesirof@mofo.com                              ATalarides@orrick.com
 3   CHRISTIN J. HILL (CA 247522)                   ORRICK, HERRINGTON & SUTCLIFFE LLP
     CHill@mofo.com                                 405 Howard Street
 4   MORRISON & FOERSTER LLP                        San Francisco, California 94105
     425 Market Street                              Telephone: 415.773.5700
 5   San Francisco, California 94105-2482           Facsimile: 415.773.5759
     Telephone: 415.268.7000                        Attorneys for Nominal Defendants Oracle
 6   Facsimile: 415.268.7522                        Corporation and Oracle America, Inc.
     Attorneys for Defendants Lawrence J.
 7   Ellison, Safra A. Catz, Jeffrey O. Henley,
     Jeffrey S. Berg, Michael J. Boskin, Bruce R.
 8   Chizen, George H. Conrades, Rona A.
     Fairhead, Renée J. James, Charles Moorman
 9   IV, Leon E. Panetta, William G. Parrett,
     Naomi O. Seligman, and Vishal Sikka
10
     DORIAN DALEY (CA 129049)
11   Dorian.Dailey@oracle.com
     PEGGY E. BRUGGMAN (CA 184176)
12   Peggy.Bruggman@oracle.com
     JAMES C. MAROULIS (CA 208316)
13   Jim.Maroulis@oracle.com
     ORACLE CORPORATION
14   2300 Oracle Way
     Austin, Texas 78741
15   Telephone: 737.867.1000
     Attorneys for Nominal Defendants Oracle
16   Corporation and Oracle America, Inc.
17                                 UNITED STATES DISTRICT COURT

18                                NORTHERN DISTRICT OF CALIFORNIA

19                                    SAN FRANCISCO DIVISION

20
     KLEIN, et al., derivatively on behalf of          Lead Case No. 3:20-cv-04439-JSC
21   ORACLE CORPORATION and ORACLE
     AMERICA, INC.,                                    DEFENDANTS’ MOTION FOR ENTRY
22                                                     OF FINAL JUDGMENT
                    Plaintiffs,
23                                                     Judge:    Hon. Jacqueline Scott Corley
             v.
24
     LAWRENCE J. ELLISON, et al.,
25
                    Defendants.
26

27

28
     DEFENDANTS’ MOTION FOR ENTRY OF FINAL JUDGMENT
     CASE NO. 3:20-cv-04439-JSC
        Case 3:20-cv-04439-JSC Document 77 Filed 08/05/21 Page 2 of 4



 1          Director Defendants Lawrence J. Ellison, Safra A. Catz, Jeffrey O. Henley, Jeffrey S.
 2   Berg, Michael J. Boskin, Bruce R. Chizen, George H. Conrades, Rona A. Fairhead, Renée J.
 3   James, Charles Moorman IV, Leon E. Panetta, William G. Parrett, Naomi O. Seligman, and
 4   Vishal Sikka, and Nominal Defendants Oracle Corporation and Oracle America, Inc. hereby
 5   submit their Request for Entry of Judgment pursuant to Federal Rule of Civil Procedure 58(d) as
 6   follows:
 7          1.       Plaintiffs R. Andre Klein, Kathleen Dinsmore, and Alison Sherman (collectively,
 8   “Plaintiffs”) filed their Consolidated Amended Shareholder Derivative Complaint (the
 9   “Complaint”) on December 7, 2020. (ECF No. 55.)
10          2.       The Court granted Defendants’ motion to dismiss on May 24, 2021, and set a
11   deadline of 30 days for Plaintiffs to file an amended complaint; i.e., a deadline of June 23, 2021.
12   (ECF No. 72.)
13          3.       Plaintiffs filed an Administrative Motion to Enlarge Time for Filing an Amended
14   Complaint (“Motion to Enlarge Time”) on June 14, 2021. (ECF No. 74.)
15          4.       The Court denied Plaintiffs’ Motion to Enlarge Time on June 25, 2021, and set a
16   deadline of July 6, 2021 for Plaintiffs to file an amended complaint. (ECF No. 76.)
17          5.       Plaintiffs have not filed an amended complaint.
18          6.       Pursuant to Rule 58(d), Defendants request that judgment be entered for
19   Defendants. A proposed judgment is attached herewith.
20

21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION FOR ENTRY OF FINAL JUDGMENT
     CASE NO. 3:20-cv-04439-JSC                                                                            1
        Case 3:20-cv-04439-JSC Document 77 Filed 08/05/21 Page 3 of 4



 1   Dated: August 5, 2021                        JORDAN ETH
                                                  PHILIP T. BESIROF
 2                                                CHRISTIN J. HILL
                                                  MORRISON & FOERSTER LLP
 3

 4
                                                  By:        /s/ Jordan Eth
 5                                                        JORDAN ETH
 6                                                Attorneys for Director Defendants
 7
     Dated: August 5, 2021                        DORIAN DALEY
 8                                                PEGGY E. BRUGGMAN
                                                  JAMES C. MAROULIS
 9                                                ORACLE CORPORATION
10                                                KAREN G. JOHNSON-MCKEWAN
                                                  ALEXANDER K. TALARIDES
11                                                ORRICK, HERRINGTON & SUTCLIFFE
                                                  LLP
12

13
                                                  By:   /s/ Alexander K. Talarides
14                                                 ALEXANDER K. TALARIDES
15                                                Attorneys for Nominal Defendants Oracle
                                                  Corporation and Oracle America, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION FOR ENTRY OF FINAL JUDGMENT
     CASE NO. 3:20-cv-04439-JSC                                                             2
        Case 3:20-cv-04439-JSC Document 77 Filed 08/05/21 Page 4 of 4



 1                                       ECF ATTESTATION
 2           I, Jordan Eth, am the ECF User whose ID and password are being used to file the
 3   foregoing document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that concurrence in
 4   the filing of the document has been obtained from each of the other Signatories.
 5

 6   Dated: August 5, 2021
 7                                                          /s/ Jordan Eth
                                                           JORDAN ETH
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION FOR ENTRY OF FINAL JUDGMENT
     CASE NO. 3:20-cv-04439-JSC                                                                    3
